DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is thanked for providing line numbers to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-9, 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regard to claim 1, the recitation, “wherein the intake includes a retaining wall positioned at a straining distance from the conveyor belt, the straining distance being sized to physically limit movement of the frozen beads of greater than a predetermined size within the channel wherein the frozen beads of greater than a predetermined size are maintained at the lower portion of the conveyor belt;” (line 15-18) introduces new matter since the retaining wall (201) of the disclosed and elected invention does not maintain beads greater than a predetermined size at the lower portion of the conveyor belt and does not perform any function of limiting movement of beads greater than the predetermined size.  Rather the disclosed retaining wall (201) has a straining distance (203) from the conveyor belt (207) so that “beads 2 mm or larger are corralled onto the belt 207” (spec. para. 49) and beads of at least this size are moved “from the lower portion to the elevated portion” of the conveyor belt (see at least claim 1) where they are discharged into a chute.  There is no support for the beads greater than the predetermined size to be maintained at the lower portion of the conveyor belt.  All of the other claims (see claims 3, 4, 24, 25, 27, 28) and all of the other claim language, in addition to the disclosure of para. 49 in the specification, make it clear that the conveyor belt moves beads of at least the predetermined size through the channel and do not maintain beads of greater than the predetermined size at a lower portion of the belt as claimed.  The claim scope does not just include new matter scope but is explicitly contradictory to the disclosure.  Further, the recitation is new matter for introducing “a predetermined size” separately as there is no support for two separate predetermined sizes.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3, 4, 6-9, 23-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “wherein the intake includes a retaining wall positioned at a straining distance from the conveyor belt, the straining distance being sized to physically limit movement of the frozen beads of greater than a predetermined size within the channel wherein the frozen beads of greater than a predetermined size are maintained at the lower portion of the conveyor belt;” (line 15-18) is indefinite since the recitation is contradictory to the specification and therefore it is unclear what structure is required by the recitation.  The disclosure shows that the straining distance (203) is “sized…such that frozen beads 2 mm in diameter or larger are corralled onto the belt 207”.  Therefore the straining distance does not limit the movement of the frozen beads of greater size within the channel but rather ensures that the belt will move the beads of at least the predetermined size through the channel to the upper portion of the conveyor belt to be discharged into the chute by corralling the beads of at least the predetermined size onto the belt.  There is no maintaining larger beads at the lower portion as claimed.  Further, the recitation is indefinite for introducing “a predetermined size” separately and in an inappropriately redundant fashion.  It is not clear if there are two predetermined sizes or just one.  Further the recitation is indefinite since the retaining wall disclosed (201) does not itself provide any of the alleged functionality.  The wall forming the intake (201) does not determine the distance (203) to the conveyor belt.  Rather the distance (203) is clearly shown as the distance between the conveyor belt and the wall of the enclosure and therefore the language is entirely unclear.	
In regard to claim 23, the recitation, “wherein the step of sifting the frozen beads of less than a predetermined size and straining the portion of the refrigerant in the elongated housing through a plurality of gaps defined in the mesh surface of the conveyor belt, further comprises:” (line 78-81) inappropriately reintroduces a predetermined size and a plurality of gaps and these should properly be recited as “the predetermined size and “the plurality of gaps”.
	In regard to claim 26, the recitation, “retaining the frozen beads of at least the predetermined size on the conveyor belt by a retaining wall spaced from the mesh surface of the conveyor belt at a distance that is no greater than a diameter of the frozen beads of the predetermined size” (line 94-96) is indefinite since it is not clear if this referring to the previously recited retaining wall and the previously recited distance or if this refers to some other wall and distance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6-9, 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over 
Jones (US 5126156) in view of Jones (US 2011/0039009) and Rodger (GB 2193119).  See 112 rejections.
In regard to claims 1, 3, 4, 6-8, 23-25, Jones teaches a method of preparing and storing a free-flowing frozen supplementary product (see that the product is frozen - column 1, line 35; free flowing - column 1, line 35; and supplementary for many reasons including at least that the product relates to sustenance - column 1, line 35), comprising: 
preparing a supplementary composition for freezing (column 1, line 60-65); 
dripping the supplementary composition into a freezing chamber (12) (column 1, line 67) containing a refrigerant (column 2, line 15-25) therein; 
freezing the dripped supplementary composition into frozen beads (column 2, line 10-15, hereafter beads) upon contact with the refrigerant; and 
receiving the frozen beads (beads) and a portion of the refrigerant from the freezing chamber (12) through an intake (inlet of 36) of an elongated housing (36), the intake of the elongated housing (36) being in fluid communication with the freezing chamber (12) and a channel (interior of 36) within the elongated housing (36), wherein the frozen beads (beads) and the portion of the refrigerant are in contact with a lower portion (lower portion of 38 in 12) of a conveying system (having 38; see that liquid refrigerant is within the housing 36) mounted adjacent to the intake (inlet of 36) for movement within the channel (interior of 36) defined by the elongated housing (36), wherein the intake (inlet of 36) includes a retaining wall (wall of opening into 36) positioned at a straining distance (distance from the wall of the opening to the conveying system) from the conveying system (having 38);
receiving the frozen beads (beads) and the portion of the refrigerant onto a surface (of 38) of the conveying system (having 38) (column 5, line 31-39) as the conveying system (having 38) moves between the lower portion (lower portion of 38 in 12) and an elevated upper portion (top part of 38) of the conveying system (having 38), wherein the portion of the refrigerant in contact with the lower portion of the conveying system (having 38) cools the channel (inside of 36) within the elongated housing (36) to a temperature below the freezing point of the supplementary composition (see that liquid is within the housing 36 and cools the interior thereof), whereby the frozen beads (beads) are maintained in frozen form within the channel (inside 36) as the conveying system (having 38) moves the frozen beads (beads) from the lower portion (lower portion of 38 in 12) to the elevated upper portion (top part of 38 within 36) (note that the liquid nitrogen maintains the beads frozen as they are moved);
shedding the portion of the refrigerant in the elongated housing (36) from the conveying system (having 38) as the conveying system (having 38) moves the frozen beads through the channel (interior of 36) from the lower portion to the upper portion of the conveying system (column 2, line 40; column 5, line 34-38),  and 
discharging the frozen beads of at least the predetermined size remaining on the conveying system (having 38) by dropping the remaining frozen beads from the upper portion of the conveying system (having 38) into a chute (40) adjacent to the elongated housing (36). 
Jones also teaches that the product of frozen beads are desirably sized between 2 and 4 mm (column 2, line 46) (further see the modification below providing the mesh surface of a conveyor belt to provide sifting to retain the predetermined size of beads); Jones teaches directing the discharged frozen beads from the chute (40) into a shaker (44, 42); and selecting one or more frozen beads from the frozen beads by operation of the shaker (44, 42, column 2, line 50-55; column 5, line 45-50); storing the discharged frozen beads at a temperature at least as low as -28.9° C (column 5, line 65-67); bringing the discharged frozen beads to a temperature between about -23.3° C and -28.9° C prior to serving (column 6, line 1-10); serving the discharged frozen beads for consumption at a temperature so that the frozen beads are free-flowing when served (including between about -23.3° C and -28.9° C; column 6, line 10).  
	Jones does not explicitly teach that the conveying system in the housing (36) is a conveyor belt having a mesh surface and that the conveyor belt sifts the frozen beads of less than a predetermined size through the mesh surface of the conveyor belt and strains the portion of the refrigerant through a plurality of gaps defined in the mesh surface as the conveyor belt moves, whereby the frozen beads of at least the predetermined size remain on the conveyor belt, and whereby the frozen beads smaller 2U.S. Patent App. S.N. 15/640985Atty. Docket No.: 923-218 Div. 1than the predetermined size do not remain on the conveyor belt, and the refrigerant is strained from the frozen beads prior to discharging the frozen beads of at least the predetermined size remaining on the conveyor belt.
However, Jones (009) teaches explicitly that frozen product may be transported by conveyor belt (para. 30).  Also, Jones (009) teaches receiving the frozen beads (beads) and a portion of the refrigerant from a freezing chamber (12) through an intake (32, 142; column 4, line 20; column 7, line 25) of an elongated housing (108), wherein the intake (32, 124) includes a retaining wall (wall of 32, 142) positioned at a straining distance (distance of the wall of 32, 142 to the conveying system) from the conveying system).  In addition, Rodger teaches that it is well known to provide conveyor belts with a mesh surface (see figures) and having a plurality of gaps to provide separation of smaller than desirable products by permitting smaller product to fall through the rod gaps of the conveyor belt (see conveyor 1); note also that the desired sized product is moved by the conveyor belt remaining on the conveyor belt rather than falling through the gaps.  Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to replace the auger with a conveyor belt for the purpose of providing separating during transporting to thereby reduce the amount of energy and time required at the shaker.  Note that the conveyor openings would be selected to provide the desired bead sizes of Jones (Jones - column 2, line 46, 51).  Note that the portion of the refrigerant of Jones would naturally strain from the frozen beads (see that the influence of gravity and the inclined angle of the conveyor housing would lead to the liquid nitrogen being strained from the beads) through the conveyor belt gaps prior to discharging the remaining frozen beads (to the chute 40) due to the structure of the conveyor belt (see openings) and additionally straining prior to discharge would obviously and desirably return to the liquid bath so that liquid nitrogen is not undesirably conveyed out of the bath. 
Further, note that it would be obvious to select the size the distance between the conveyor housing wall and the conveyor belt to ensure that the desired size beads were conveyed to the chute and prevent sizes not desired from being conveyed to ensure the separation benefits already discussed. 
In regard to claim 9, it is considered that the angle taught by Jones is approximately 55 degrees by teaching 45 degrees (column 5, line 26) from the horizontal, but that Jones does not teach that the angle should be 55 to 60 degrees.  However, it is noted that per the context of Jones, it is clear that the angle of the conveyor is a result effective variable providing transport out of the chamber above the height of the liquid and depends on the length of the transporting and height desired and the design of the chamber and the need for draining liquid from the beads, that therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide an angle of 55 degrees to provide less extension laterally and a narrower system and to provide a greater angle for draining to the sump of the freezing chamber (12).  
In regard to claims 23-25, see above and note that it is rehearsed again that the gaps in the conveyor belt as modified, would be obviously sized to provide the desired product size of 2-4 mm of Jones and would sift the frozen beads between rod gaps of the conveyor belt as the conveyor belt moves through the channel (inside 36) to retain the frozen beads of at least the predetermined size.
Note also that in regard to claims 26-28, see the desired size of the frozen beads product above and note that in regard to the spacing between an edge of the conveyor and a wall, the teachings of Jones (column 5, line 35-39) suggest that in replacing the auger with the conveyor belt, that it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to select a wall spacing from the conveyor belt to the wall of the housing (36) to be similarly sized (2-4 mm, see above) to only permit the smaller than desired beads to pass through the wall spacing for the purpose of maintaining the separation benefits discussed earlier.  

Claims 1, 3, 4, 6-9, 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over 
Jones (US 5126156) in view of Jones (US 2011/0039009) and Seyfert (US 6910587).  See 112 rejections.
In regard to claims 1, 3, 4, 6-8, 23-25, Jones teaches a method of preparing and storing a free-flowing frozen supplementary product (see that the product is frozen - column 1, line 35; free flowing - column 1, line 35; and supplementary for many reasons including at least that the product relates to sustenance - column 1, line 35), comprising: 
preparing a supplementary composition for freezing (column 1, line 60-65); 
dripping the supplementary composition into a freezing chamber (12) (column 1, line 67); 
freezing the dripped supplementary composition into frozen beads (column 2, line 10-15, hereafter beads); and 
receiving the frozen beads (beads) and a portion of the refrigerant from the freezing chamber (12) through an intake (inlet of 36) of an elongated housing (36), the intake of the elongated housing (36) being in fluid communication with the freezing chamber (12) and a channel (interior of 36) within the elongated housing (36), wherein the frozen beads (beads) and the portion of the refrigerant are in contact with a lower portion (lower portion of 38 in 12) of a conveying system (having 38; see that liquid refrigerant is within the housing 36) mounted adjacent to the intake (inlet of 36) for movement within the channel (interior of 36) defined by the elongated housing (36), wherein the intake (inlet of 36) includes a retaining wall (wall of opening into 36) positioned at a straining distance (distance from the wall of the opening to the conveying system) from the conveying system (having 38);
receiving the frozen beads (beads) and the portion of the refrigerant onto a surface (of 38) of the conveying system (having 38) (column 5, line 31-39) as the conveying system (having 38) moves between the lower portion (lower portion of 38 in 12) and an elevated upper portion (top part of 38) of the conveying system (having 38), wherein the portion of the refrigerant in contact with the lower portion of the conveying system (having 38) cools the channel (inside of 36) within the elongated housing (36) to a temperature below the freezing point of the supplementary composition (see that liquid is within the housing 36 and cools the interior thereof), whereby the frozen beads (beads) are maintained in frozen form within the channel (inside 36) as the conveying system (having 38) moves the frozen beads (beads) from the lower portion (lower portion of 38 in 12) to the elevated upper portion (top part of 38 within 36) (note that the liquid nitrogen maintains the beads frozen as they are moved);
shedding the portion of the refrigerant in the elongated housing (36) from the conveying system (having 38) as the conveying system (having 38) moves the frozen beads through the channel (interior of 36) from the lower portion to the upper portion of the conveying system (column 2, line 40; column 5, line 34-38), and 
discharging the frozen beads of at least the predetermined size remaining on the conveying system (having 38) by dropping the remaining frozen beads from the upper portion of the conveying system (having 38) into a chute (40) adjacent to elongated housing (36).
Jones also teaches that the produce of frozen beads are sized between 2 and 4 mm (column 2, line 46) (further see the modification below providing the mesh surface of a conveyor belt to provide sifting to retain the predetermined size of beads); Jones teaches directing the discharged frozen beads from the chute (40) into a shaker (44, 42); and selecting one or more frozen beads by operation of the shaker (44, 42, column 2, line 50-55; column 5, line 45-50); storing the discharged frozen beads at a temperature at least as low as -28.9° C (column 5, line 65-67); bringing the discharged frozen beads to a temperature between about -23.3° C and -28.9° C prior to serving (column 6, line 1-10); serving the discharged frozen beads for consumption at a temperature so that the frozen beads are free-flowing when served (including between about -23.3° C and -28.9° C; column 6, line 10).  
	Jones does not explicitly teach that the conveying system in the housing (36) is a conveyor belt having a mesh surface and that the conveyor belt sifts the frozen beads of less than a predetermined size through the mesh surface of the conveyor belt and strains the portion of the refrigerant through a plurality of gaps defined in the mesh surface as the conveyor belt moves, whereby the frozen beads of at least the predetermined size remain on the conveyor belt, and whereby the frozen beads smaller 2U.S. Patent App. S.N. 15/640985Atty. Docket No.: 923-218 Div. 1than the predetermined size do not remain on the conveyor belt, and the refrigerant is strained from the frozen beads prior to discharging the frozen beads of at least the predetermined size remaining on the conveyor belt.
However, Jones (009) teaches explicitly that frozen product may be transported by conveyor belt (para. 30).  Also, Jones (009) teaches receiving the frozen beads (beads) and a portion of the refrigerant from a freezing chamber (12) through an intake (32, 142; column 4, line 20; column 7, line 25) of an elongated housing (108), wherein the intake (32, 124) includes a retaining wall (wall of 32, 142) positioned at a straining distance (distance of the wall of 32, 142 to the conveying system) from the conveying system).  In addition, Seyffert teaches that it is well known to sift components of an input material with a conveyor belt (20), the conveyor belt (20) having a mesh surface (see figures) with a plurality of gaps (see Fig. 2D at least) such that material of at least a predetermined size remains on the conveyor belt (column 2, line 45-60) and components smaller than the predetermined size pass through the mesh surface of the conveyor belt (20) (column 2, line 45-60); note also that the desired sized product is moved by the conveyor belt (20) and remains on the conveyor belt rather falling through the gaps.  Further, the conveyor belt (20) being within a housing (12).  The disclosed screen conveyor belt (20) of Seyffert provides simultaneous conveying and sifting in the housing (12).  Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to replace the auger with a conveyor belt for the purpose of providing transporting and additional separating during transporting to thereby reduce the amount of energy and time required at the shaker.  Note that the conveyor gaps would be selected to provide the desired frozen bead sizes of Jones (Jones - column 2, line 46, 51).  Note that the cryogenic liquid of Jones would naturally strain from the frozen beads (see that the influence of gravity and the inclined angle of the conveyor housing would lead to the liquid nitrogen being strained from the beads) through the conveyor belt gaps prior to discharging the remaining frozen beads (to the chute 40) due to the structure of the conveyor belt (see openings) and additionally straining prior to discharge would obviously and desirably return to the liquid bath so that liquid nitrogen is not undesirably conveyed out of the bath.  Further, note that it would be obvious to select the size the distance between the conveyor housing wall and the conveyor belt to ensure that the desired size beads were conveyed to the chute and prevent sizes not desired from being conveyed to ensure the separation benefits already discussed. 
In regard to claim 9, it is considered that the angle taught by Jones is approximately 55 degrees by teaching 45 degrees (column 5, line 26) from the horizontal but that Jones does not teach that the angle should be 55 to 60 degrees.  However, it is noted that per the context of Jones, it is clear that the angle of the conveyor is a result effective variable providing transport out of the chamber above the height of the liquid and depends on the length of the transporting and height desired and the design of the chamber and the need for draining liquid from the beads, that therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide an angle of 55 degrees to provide less extension laterally and a narrower system and to provide a greater angle for draining to the sump of the freezing chamber (12).  
In regard to claims 23-25, see above and it is rehearsed that the gaps in the conveyor belt as modified, would be obviously sized to provide the desired product size of 2-4 mm of Jones and would sift the frozen beads between rods of the conveyor belt as the conveyor belt moves through the channel (inside 36) to retain the frozen beads of at least the predetermined size.
Note also that in regard to claims 26-28, see the desired size of the frozen beads product above and note that in regard to the spacing between an edge of the conveyor and a wall, the teachings of Jones (column 5, line 35-39) suggest that in replacing the auger with the conveyor belt, that it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to select a wall spacing from the conveyor belt to the walls (36) to be similarly sized (2-4 mm, see above) to only permit the smaller than desired beads to pass through the wall spacing for the purpose of maintaining the separation benefits discussed earlier.  Further note that Seyffert teaches retaining walls (see side walls) spaced from the mesh surface of the conveyor belt (20) at a distance smaller than the gaps.
Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.  
Applicant's argument (page 9) is an allegation that there is no evidence that the liquid would strain from the beads.  
In response, it is not persuasive to make false allegations.  The fact that the beads of Jones are immersed in liquid nitrogen at the bottom of the freezer chamber and then raised at the angle of the housing by the conveyor belt of the modification demonstrates that the beads would be strained of liquid nitrogen by movement of the conveyor belt.
Applicant's argument (page 9-10) is an allegation that the rejection is based on impermissible hindsight.  
In response, the allegation is unpersuasive as there is no reliance on the applicant’s disclosure to form any basis of the obvious rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
December 3, 2021